Citation Nr: 1016748	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-32 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a total left knee replacement from April 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1971, and from December 1974 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. By that rating action, the RO 
reduced the rating for chondromalacia of the left knee, 
status-post medial meniscectomy and total left knee 
replacement from 100 to 30 percent, effective April 1, 2005.

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge at the St. Petersburg, Florida RO.  A copy 
of the hearing transcript is of record.

In a May 2008 decision, the Board confirmed and continued the 
RO's assignment of a 30 percent rating assigned to the 
service-connected status-post total left knee replacement. 
The Veteran disagreed with that decision and perfected an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court). In March 2009, pursuant to a Joint Motion For 
Remand (Joint Motion), the Court vacated and remanded the 
Board's May 2008 decision.

In the Joint Motion, the parties agreed that in continuing 
the 30 percent rating for status-post total left knee 
replacement, the Board's reasons and bases were inadequate in 
two areas: (1) failure to adequately consider pain and 
functional loss of the left knee at 110 degrees of flexion 
and on full extension in addressing whether or not the 
Veteran was entitled to a rating in excess of 30 percent 
pursuant to Diagnostic Codes 5261 or 5262, as directed by 
Diagnostic Code 5055; and (2) failure to address whether a 
higher or separate rating was warranted based on 
consideration of Diagnostic Codes 5257 and 5260, and 
VAOPGCPRECE 9-98 and VAOGCPREC 9-2004 (holding that separate 
rating under Diagnostic Codes 5257, 5260, and 5261 may be 
assigned for disability of the same joint).




In July 2009, the Board remanded the claim to the RO/AMC, in 
part, to afford the Veteran an additional VA examination of 
his left knee.  The examination was conducted in November 
2009.  Thus, the requested development has been accomplished 
and the case has returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  From April 1, 2005, the Veteran's left total knee 
replacement residuals are not shown to be manifested by 
severe weakness or severe painful motion in the affected 
extremity; range of motion has been no worse than flexion to 
95 degrees and extension to less than 20 degrees (e.g., 80 
degrees).  There is no evidence of nonunion of the tibia and 
fibula with loose motion requiring a brace.

2.  With resolution of the benefit of the doubt in the 
Veteran's favor, from April 1, 2005, the Veteran's left knee 
exhibited moderate instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a total left knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5055 (2009).

2.  Effective April 1, 2005, a separate 20 percent disability 
rating, but no higher, is warranted for instability of the 
left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a post-adjudication letter in June 2005, 
which informed him of the requirements needed to prevail on 
his increased evaluation claim decided in the analysis below.  
Although the Veteran received VCAA notice after the original 
adjudication of his claim, he is not shown to be prejudiced 
by the timing of VCAA-compliant notice, as the RO 
readjudicated his claim in September 2005 and June 2007 
statement and supplemental statements of the case, 
respectively.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental statement of 
the case (SSOC), is sufficient to cure a timing defect).

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his increased evaluation 
claim, in an April 2006 letter, he was informed that a 
disability rating for this claim and effective date(s) would 
be assigned if the claim on appeal was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
left knee disorder had on his daily life, this is not 
prejudicial because a reasonable person could be expected to 
understand from the notices that the impact of the disability 
on his daily life is relevant to substantiating the claim.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Moreover, the record includes statements from the Veteran on 
the effect of the service-connected left knee disability had 
on his daily life.  (See August 2004 and June 2007 VA 
examinations and March 2008 Board hearing transcript).  These 
statements indicate an awareness on the part of the Veteran 
that information about such effects, with specific examples, 
is necessary to substantiate the increased evaluation claim. 

The United States Court of Appeals for Veterans Claims held 
in Vazquez-Flores that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Vazquez-Flores, 
22 Vet. App. at 48; see Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  In addition, the above-referenced April 2006 
letter to the Veteran informed him that evidence that would 
be used to establish a disability rating included VA 
treatment records, Social Security determinations, employers' 
statements regarding job performance and lost time, and lay 
statements from others that have witnessed his condition.  
The above-cited letter, although not in complete compliance 
with Vazquez-Florez, gives such notification that a 
reasonable person would be aware of the evidence necessary to 
substantiate the claim for a higher rating.  Therefore, the 
showing of actual knowledge and notification to the Veteran 
satisfies the first and fourth requirements of Vazquez- 
Flores.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, in August 2004, June 2007 
and November 2009, VA examined the Veteran to determine the 
nature and extent of the service-connected left knee 
disorder.  Copies of the examination reports have been 
associated with the claims files.  In addition, the Veteran 
has submitted private medical reports in support of his 
increased evaluation claim, which have also been associated 
with the claims files.  As noted in the Introduction, the 
Veteran presented testimony at a March 2008 Board hearing in 
support of his claim.  

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.

II. Analysis

The Veteran contends that his total left knee replacement 
residuals are more severe than that reflected by the 
currently assigned 30 percent rating.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the severity 
of the disorder, as applied to the applicable rating 
criteria, does not warrant a rating in excess of 30 percent.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) (Board may only 
consider factors as enumerated in the rating criteria in 
schedular evaluations.).  

The Board finds, however, that a separate 20 percent 
disability rating is warranted for moderate left knee 
instability.  Resolving reasonable doubt in favor of the 
Veteran, the Board will assign the effective date of April 1, 
2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2009); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).



Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2009)

The Veteran's left knee disability is rated under Diagnostic 
Code 5055, which provides a temporary total rating for one 
year following surgical implantation of a prosthetic knee 
joint.  38 C.F.R. § 4.71a (2009).  Thereafter, Diagnostic 
Code 5055 provides for a 60 percent rating where there are 
chronic residuals consisting of severely painful motion or 
severe weakness in the affected extremity. Id.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  Id.  The minimum 
evaluation is 30 percent.  Id.

Under Diagnostic Code 5256, favorable ankylosis of the knee, 
ankylosis in flexion between 10 degrees and 20 degrees 
warrants a 40 percent evaluation; ankylosis in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation; and extremely unfavorable ankylosis in flexion at 
an angle of 45 degrees or more warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

Under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability), 10, 20 and 30 percent ratings are assigned for 
slight, moderate and severe recurrent subluxation or lateral 
instability of the knee, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2009).



Under Diagnostic Code 5261, a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 
maximum 50 percent rating where extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Under Diagnostic Code 5262 (impairment of the tibia and 
fibula) a 40 percent is assigned for nonunion of the tibia 
and fibula with loose motion and requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2009).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel subsequently also held that separate 
ratings could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2009).

After the Veteran's March 2003 total left knee replacement, 
he was afforded a VA examination in August 2004.  At that 
time, the Veteran reported that his pain level was a 7 out of 
10 and could flare to 10 out of 10 with activity or weather 
related changes.  Physical examination of the left knee 
revealed that the Veteran lacked 20 degrees of extension 
(e.g., 80 degrees) and flexion was to 95 degrees.  There was 
some laxity medially and laterally as a result of implant 
translation.  His patellofemoral joint appeared to be smooth 
and without crepitance.  X-ray interpretations of the left 
knee revealed proper alignment of the implant with adequate 
joint space maintained.  

An April 2005 VA treatment record shows that the Veteran 
complained of left knee pain to the medial aspect of the left 
medial tibial condoyle.  Physical examination of the left 
knee revealed zero to 125 degrees of motion without pain.  
There was no inflammation, erythema, ecchymosis, effusion, 
induration, or swelling.  There was also no ligamentous 
laxity and calf or thigh tenderness.  There was pain to the 
medial tibial condoyle and discomfort to displacement of the 
patella.  The physician noted that the Veteran's total knee 
arthroplasty appeared quite satisfactory.

When evaluated by VA in June 2007, the Veteran reported that 
he had pain in his knee that was aggravated with prolonged 
walking.  He stated that he was able to stand for 15 to 30 
minutes and was able to walk a quarter of a mile.  He 
reported that his left knee symptoms included giving way, 
instability, pain and weakness.  He had severe flare-ups 
weekly, which he stated affected 40 percent of his 
functioning.  The flare-ups lasted for hours.  

Physical examination of the Veteran revealed that he 
ambulated with an antalgic gait.  Range of motion testing of 
the left knee revealed 140 degrees of flexion with pain 
beginning at 110 degrees.  The Veteran had full range of 
motion in extension with pain on motion.  There was no 
additional limitation of motion with repetitive motion for 
flexion and extension.  Range of motion testing was also 
conducted with resistance, which resulted in full extension 
of the left knee with pain throughout total range of motion.  
There was no ankylosis.  

The Veteran had tenderness and painful movement of the left 
knee in June 2007.  Although the Veteran reported no 
dislocation or subluxation symptoms, the examiner also noted 
that the Veteran endorsed "give way" and instability 
symptoms - there was noted no instability of the left knee.  
McMurray's test was negative.  


There was also no evidence of effusion, dislocation, or 
locking.  X-ray interpretations of the left knee revealed no 
hardware failure or loosening.  However, it was noted that 
the Veteran probably had a small left knee effusion.  The 
effects of the Veteran's left knee disability included 
decreased mobility, problems with lifting and carrying, lack 
of stamina, decreased strength and pain in the lower 
extremity.  The examiner observed that left knee disability 
severely affected the Veteran's chores.  His shopping, 
traveling, bathing, and dressing were moderately affected, 
and his recreation, toileting, and grooming were mildly 
affected.  The left knee disability prevented participation 
in sports.

Interpretations of private x-rays of the left knee, performed 
in December 2007, were negative for any acute osseous 
pathology.  The total knee prosthesis was present with 
satisfactory alignment of the femoral and tibial components.  
(See December 2007 X-ray interpretations of the left knee, 
prepared by Gulf Coast Medical Center). 

Interpretations of a December 2007 magnetic resonance imaging 
(MRI) scan of the left knee revealed that the Veteran was 
status-post total knee arthroplasty with associated artifact 
from metallic orthopedic hardware.  There was no evidence of 
any effusion or periarticular fluid collection.  The medial 
collateral ligament and components of the lateral collateral 
ligamentous complex were intact.  (See December 2007 MRI 
interpretations of the left knee, prepared by Gulf Coast 
Medical Center). 

In November 2009, pursuant to the Board's June 2009 remand 
directives, VA examined the Veteran to determine the current 
severity of his service-connected left total knee replacement 
residuals.  At the examination, the Veteran stated that his 
left knee condition had remained "'about the same'" since 
his previous [VA] examination (e.g., June 2007).  The Veteran 
reported that he was unable to stand for more than 15 to 30 
minutes or walk more than a few yards.  He stated that when 
he walked, he always used a cane and brace.  

The Veteran reported that he was employed full-time as a 
nursing assistant and that he had not lost any time from work 
during the previous year as a result of his left knee.  The 
Veteran subjectively complained of left knee instability, 
pain, stiffness, weakness, incoordination, and warmth.  He 
denied having experienced any locking, dislocation or 
subluxation episodes of the left knee.  The Veteran denied 
having any left knee effusions or flare-ups of joint disease.  

A physical evaluation of the Veteran in November 2009 
revealed that he walked with an antalgic gait.  There was 
evidence of moderate anterior/posterior left knee 
instability.  There was no evidence of any patellar 
abnormality, crepitation or mass behind the left knee.  The 
examination was positive for moderate left knee weakness.  
Range of motion testing revealed 115 degrees of flexion with 
pain.  The Veteran had full range of motion in extension.  
The examiner stated that there was objective evidence of pain 
after repetitive range of motion testing (e.g., less than 
three repetitions).  There was no evidence of left knee 
ankylosis.  The examiner diagnosed the Veteran with left knee 
prosthesis.  The examiner indicated that the Veteran's left 
knee disability then mildly affected his ability to perform 
chores.  His ability to shop, exercise, perform sports and 
recreation were moderately affected.  His daily activities, 
such as feeding, bathing, grooming, driving, and toileting 
were not adversely affected. 

The Board finds that a disability rating in excess of 30 
percent under Diagnostic Code 5055 is not warranted for the 
period commencing April 1, 2005.  While the Veteran has 
reported pain, stiffness, and weakness of the left knee, and 
the November 2009 VA examiner opined that there was objective 
evidence of pain following repetitive range of left knee 
motion (less than three repetitions), these residuals have 
never been characterized as severe.  In fact, the November 
2009 VA examiner specifically described the Veteran's left 
knee weakness and instability as "moderate."  That same VA 
examination report also contains a notation that the 
Veteran's left knee had remained stable since his total left 
knee replacement.  

Indeed, the Veteran stated that his left knee had remained 
unchanged since he was last examined by VA in June 2007.  
While the Veteran reported the daily use of a cane/brace 
daily for ambulation, range of motion studies of the left 
knee conducted throughout the appeal reveal that flexion and 
extension were limited, at most, to 95 and minus 20 degrees 
(i.e., 80 degrees), respectively.  Thus, the overall 
depiction of current left knee manifestations provides for, 
at most, a moderate range of symptoms, rather than the severe 
level that would warrant a 60 percent rating under Diagnostic 
Code 5005. 

However, the Veteran has also reported that since his knee 
replacement, he has experienced left knee instability.  While 
examiners have periodically found no clinical evidence of 
such instability, under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue and a separate 20 percent disability 
evaluation will be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

Following consideration of the specific criteria in 
Diagnostic Code 5055, the regulation mandates that the next 
determination is to rate the service-connected left knee 
disability under Diagnostic Codes 5256, 5261, or 5262 to 
determine whether there is sufficient compensable disability 
that is in excess of the minimum 30 percent level  

Here, while the above-cited VA and private medical evidence 
show that there is some limitation of flexion of the left 
knee, it is clear that it is not ankylosed to any degree.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure. See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the Veteran is able to 
move his left knee, by definition, it is not immobile.  As 
such, a higher rating under Diagnostic Code 5256 is not 
warranted.

Here, throughout the appeal, extension of the left knee has 
been shown to be limited, at most, to minus 20 degrees 
extension (e.g., 80 degrees).  Therefore, a higher rating is 
not warranted under Diagnostic Code 5261.  

In addition, the criteria have also not been met for a 40 
percent rating under Diagnostic Code 5262, which requires 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  Here, while the Veteran's left knee has required 
the constant use of a cane/brace, x-rays of the left knee, 
performed in December 2007, did not substantiate any 
orthopedic joint impairment to suggest malunion or nonunion 
of the tibia and fibula.  Thus, a 40 percent rating is not 
warranted under this code.  In summary, the post-surgical 
manifestations of left knee replacement do not require a 
compensable rating greater than the existing 30 percent 
consistent with the criteria under which any such rating 
could be awarded under the rating schedule. 

However, viewing the evidence with the benefit of the doubt 
to the Veteran, a separate rating of 20 percent under the 
provisions of Diagnostic Code 5257 is warranted.  Although 
the August 2004 examiner noted that the Veteran's left knee 
displayed some laxity, the Veteran then reported instability 
as he did during the June 2007 examination.  The VA 
examination report of November 2009 reveals moderate lateral 
left knee instability.  (See VA examination report, dated 
November 21, 2009).  This is supported by objective evidence.  
There is no evidence, however, of severe instability or 
subluxation of the left knee.  Thus, the next higher rating 
of 30 percent is not warranted under Diagnostic Code 5257. 

Separate ratings have been requested for arthritis, 
limitation of motion and dysfunction stemming from pain or 
weakness or similar symptoms of the left knee. 
It is significant to not that not only does Diagnostic Code 
5055 require rating by analogy to other Diagnostic Codes but, 
also, it specifically encompasses intermediate degrees, less 
than severe, of weakness, pain, and limitation of motion. 
Since Diagnostic Code 5055 specifically encompasses 
disability due to all three of these clinical manifestations, 
to allow for separate ratings based on these same clinical 
manifestations would amount to pyramiding, which is 
prohibited.  See 38 C.F.R. § 4.14 (2009). 

In evaluating the Veteran's claim, the Board must also 
address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2009).  
See DeLuca, supra.

As was previously discussed, the Veteran experiences pain and 
weakness on range of motion, especially on flexion of the 
left knee.  Yet, left knee range of motion was limited, at 
most, to 95 and 80 degrees in flexion and extension, 
respectively, with pain at 110 on flexion.  These range of 
motion studies findings are still in excess of what would be 
required for compensable disability ratings under the 
appropriate Diagnostic Codes (e.g., Diagnostic Code 5260 and 
5261).  In addition, aside from a notation in June 2007 that 
the left knee disability severely affected the Veteran's 
ability to perform chores, the overall effects of the left 
knee disability on his usual daily activities (e.g., bathing, 
feeding, grooming, and driving) have primarily been described 
as "moderate."  In fact, despite any left knee pathology, 
the Veteran has remained employed full-time as a nursing 
assistant and has not lost any time from work during the 
previous year as a result of his left knee disorder.  In this 
case, there is no basis upon which to assign a higher level 
of disability based on 38 C.F.R. §§ 4.40 and 4.45.

During his March 2008 Board hearing, the Veteran argued that 
his June 2007 VA examination was inadequate.  Regarding the 
Veteran's assertion that the examiner was a physician's 
assistant and not a physician, the Court has held that VA may 
satisfy its duty to assist by providing a medical examination 
conducted by one able to provide "competent medical evidence" 
under § 3.159(a) (1)." Cox v. Nicholson, 20 Vet. App. 563 
(2007) (finding that VA satisfied its duty to assist by 
providing a medical examination performed by a nurse 
practitioner).  

Therefore, the Board finds that the June 2007 VA physician's 
assistant's examination report is competent medical evidence.  
Further, the reported findings in the examination report is 
sufficiently detailed with recorded history, clinical 
findings, to include the Veteran's range of motion of the 
[left] knee and at what range pain began, and pertinent 
diagnoses.  Additionally, it is not shown that the 
examination was in some way incorrectly prepared or that the 
VA physician's assistant failed to address the clinical 
significance of the Veteran's left knee disability.  Further, 
the June 2007 examination report was reviewed and signed by a 
physician.  In any event, the Veteran was afforded a VA 
examination in November 2009, which was conducted by a 
physician who also provided recent clinical findings of the 
left knee, to include range of motion and pertinent 
diagnoses.  As such, the Board finds that the record is 
complete and that any further development is unnecessary. 


III. Extraschedular Consideration

The Veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder 
left knee replacement at issue under the provisions of 38 
C.F.R. § 3.321(b)(1) (2009).  He has not been frequently 
hospitalized on account of it.  The disorder has not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  On the contrary, the evidence show that the 
Veteran is employed full-time employment as a nursing 
assistant and that he has not lost anytime from work during 
the previous year as a result of the service-connected left 
knee disorder.  Admittedly, his overall functional impairment 
may hamper his performance in some respects, but certainly 
not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that are simply not shown here.  
Consequently, a remand of this case to the RO for further 
consideration of this issue is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 30 percent for status post left knee 
replacement residuals from April 1, 2005, is denied.

A separate 20 percent rating for moderate instability of the 
left knee is granted as of April 1, 2005, subject to the 
criteria governing payment of monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


